Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed January 14, 2021 with respect to the rejection(s) of claim 1, 3-5, 11 and 13-15 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s argues that the newly cited prior art of Horn (2012/0100852) is not prior art.  Examiner apologize for the oversight.  In a further search, Examiner has cited Horn (US PGPUB 20100279687) and Horn (US PGPUB 20100157944 with a better date.  The newly cited Horn references are utilized in the rejection that follows.

Claim Rejections - 35 USC §103
3.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made
to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.    This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

5.    	Claims 1, 4, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over 3GPP TSG-RAN WG3#65; R3-091825 (cited by Applicant on 10/23/2017) hereafter: R3-091825 in view Kagimoto et al (US PGPUB 2010/0067484) and Horn (US PGPUB 20100279687; hereafter Horn687.)

Regarding claim 1 and 11, R3-091825 disclose a first base station for performing an X2-based handover, the first base station (BS) comprising, 
an X2 interface configured to perform communication with a second BS; (see Figure on page 2, the source HeNB request X2 HO), and at least one processor configured to:
identifying, by the first BS, at least one condition to perform the X2-based handover for a user equipment (UE) from the first BS to a second BS (see page 1
thru page 2, section 2, source HeNB request H2 HO where conditions for handover via X2 are associated with required scenarios.)
	Although R3-091825 fail to teach determining, by the first BS, to perform the X2-based handover based on the at least one condition, in analogous art, Kagimoto et al (see Figure 4, 5, 6 & 9, para: 0057, wireless BS has a determining section (133), whereby a received link handover request is associated with matching conditions for link handover requests.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement determining, by the first BS, to perform the X2-based handover based on the at least one conditions is satisfied as taught by Kagimoto et al with the teachings of R3-091825 for the purpose of further managing handover support in a home eNB mobility communication.
Although R3-091825, disclose X2-based handover in a system configuration which includes a source HeNB and target HeNB (see R3-091825, section 2), R3-091825 and Kagimoto et al are vague on teaching wherein the at least one condition includes a first condition to allow the X2-based handover, the first condition indicating that the UE is a member of a closed subscriber group (CSG) cell and a first CSG identifier (ID) of the first BS is the same as a second CSG ID of the second BS, in a similar endeavor, Horn687 disclose wherein the at least one condition includes a first condition to allow the X2-based handover (see para: 0063, access control enable/allow X2 handover), the first condition indicating that the UE is a member of a closed subscriber group (CSG) cell (see para: 0063, 0065, UE being a member of CSG promotes handover via possible interfaces such as X2 interface, wherein the first BS is a source BS of the UE and the second BS is a target BS of the UE (see Figure 5 & 6.)
at least one condition includes a first condition to allow the X2-based handover, the first condition indicating that the UE is a member of a closed subscriber group (CSG) cell and a first CSG identifier (ID) of the first BS is the same as a second CSG ID of the second BS as taught by Horn687 with the combined teachings of R3-091825 and Kagimoto et for the purpose of further managing handover support in a home eNB mobility communication.

6.    	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over 3GPP TSG-RAN WG3#65; R3-091825 (cited by Applicant on 10/23/2017) hereafter: R3-091825 in view Kagimoto et al (US PGPUB 2010/0067484) and Horn (US PGPUB 20100157944; hereafter Horn944.)

Regarding claim 4 and 14, although both R3-091825 and Kagimoto et al teach utilizing X2 handover procedure, and second CSG ID. In analogous art, Horn944 disclose wherein the second CSG ID of the second BS is utilized between the first BS and the second BS handover (see Fig. 5 & 6, para: 0038, 0041, 0042, CSG of target access node, multiple CSG IDs w/r to corresponding cells/eNB utilized in communication between cells/eNB via CSG subscription data, where CSG for target eNB and source eNB are stored.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement utilizing X2 handover procedure, and teach a second CSG ID as taught by Horn944 with the combined teachings of R3-091825 and 

7. 	Claim 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TSG-RAN WG3#65; R3-091825: hereafter: R3-091825 in view of and Kagimoto et al (US PGPUB 2010/0067484), and Horn (US PGPUB 20100279687: hereafter Horn687) as applied to claim 1 and 11 above and further in view of Song et al (USPG PUB 20110249642.)

Regarding claim 3 and 13, although Horn disclose second condition to allow the X2-based handover (see Horn687: see abstract, para: 0063, 0065, 0066, 0069, UE being a member of CSG promotes handover via possible interfaces such as X2 interface, allow the X2-based handover,) R3-091825 and Kagimoto et al fail to teach wherein the at least one conditions further includes, the second condition indicating that the first BS is an evolved node B (eNB) and the second BS is an open access HeNB, in analogous art, Song et al teaches one conditions further includes a second condition that the first BS is an evolved node B (eNB) and the second BS is an open access HeNB (see para: 0055, 0070, 0098, eNB (open access HeNB) is utilized.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the at least one conditions further
includes a second condition that the first BS is an evolved node B (eNB) and the second BS is an open access HeNB as taught by Song et al with the combined teachings of R3-.

8. 	Claim 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TSG-RAN WG3#65; R3-091825: hereafter: R3-091825 in view Kagimoto et al (US PGPUB 2010/0067484 and Horn (US PGPUB 20100157944: hereafter Horn944) as applied to claim 1 and 11 above and further in view of 3GPPTS 36.423.

Regarding claim 5, R3-091825 disclose wherein the X2 setup procedure (see Figure on page 2) comprises:
transmitting, by the first BS, to the target second BS, an X2 setup request message comprising including first cell information for a first serving cell of the first BS
(see Figure on page 2, S-HeNB (first BS) communicates X2 request setup to T-eNB (second BS) along with ceil data); and
receiving, by the first BS, from the second BS, an X2 setup response message including second cell information for a second serving cell of the second BS in response the X2 setup request message (see Figure on page 2, S-HeNB (first BS) communicates X2 request setup to T-eNB (second BS) along with cell data.)
Although R3-091825 and Kagimoto et al fail to teach first and second CSG ID, in analogous art, Horn944 disclose multiple CSG ID (first/second) CSG IDs (see Figure 4-8, abstract, para: 0043, 0044, 0048, 0050, 0051, multiple CSG IDs utilized.)

Although R3-091825, Kagimoto et al and Horn944 fail to teach wherein the first cell information includes a physical cell ID of the first serving cell, and the first CSG ID, and wherein the second cell information includes a physical cell ID of the second serving cell, and the second CSG ID, in analogous art, 3GPP TS 36.423 disclose teach wherein the first cell information Includes a physical cell ID of the first serving cell, and a CSG ID of the first serving cell (see Figure 8,2,1,2-1, section 8.2.1.1, 8,3,3,2, 9.1.2.3, X2 setup request utilizing PCI and CSG ID), and wherein the second cell information includes a physical cell ID of the second serving cell, and a CSG ID of the second serving cell (see Figure 8.2.1.2-1, section 8.2.1.1, 8,3,3,2, 9.1.2.3, X2 setup request utilizing PCI and CSG ID.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the first cell information includes a physical cell ID of the first serving cell, and the first CSG ID and wherein the second cell information includes a physical cell ID of the second serving cell, and the second CSG ID as taught by 3GPP TS 36.423 with the combined teachings of R3-031825
and Kagimoto et al for the purpose of further managing handover support in a home eNB mobility communication.
(see Figure 4-8, abstract, para: 0043, 0044, 0048, 0050, 0051, multiple CSG IDs utilized.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement first and second CSG ID as taught by Horn944 with the combined teachings of R3-031825, Kagimoto et al and 3GPP TS 36.423 for the purpose of further managing handover support in a mobility communication.

Regarding claim 15, R3-091825 disclose the source first BS of claim 14, wherein the X2 setup procedure (see Figure on page 2) comprises:
transmitting, to the second BS, an X2 setup request message including comprising first ceil information for a first serving cell of the source first BS (see Figure on page 2, S-HeNB (first BS) communicates X2 request setup to T-eNB (second BS) along with ceil data), and
receiving, from the target second BS, an X2 setup response message including second cell information for a second serving cell of the second BS in response the X2 setup request message (see Figure on page 2, S-HeNB (first BS) communicates X2 request setup to T-eNB (second BS) along with cell data.)
Although R3-091825, Kagimoto et al and Deshpande et al fail to teach first and second CSG ID, in analogous art, Wang et al disclose multiple CSG ID
(first/second) CSG IDs (see Figure, para: 0008, 0023, 0040, multiple CSG IDs utilized.)

Although R3-091825, Kagimoto et al and Wang et al fail to teach wherein the first cell information includes a physical cell ID of the first serving cell, and the first CSG ID, and wherein the second cell information includes a physical cell ID of the second serving cell, and a second CSG ID, in analogous art, 3GPP TS 36.423 wherein the first cell information includes a physical cell ID of the first serving cell, and a CSG ID of the first serving cell (see Figure 8.2,1,2-1, section 8,2,1,1, 8,3,3,2, 9.1.2,3, X2 setup request utilizing PCI and CSG ID), and wherein the second cell information includes a physical cell ID of the second serving cell and a CSG ID of the second serving cell (see Figure 8,2,1,2-1, section 8.2.1.1, S.3.3.2, 9,1,2,3, X2 setup request utilizing PCI and CSG ID.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the first cell information includes a physical cell ID of the first serving cell, and a CSG ID of the first serving cell, and wherein the second cell information includes a physical cell ID of the second serving cell, and a CSG ID of the second serving cell as taught by 3GPP TS 36.423 with the combined teachings of R3-091825, Kagimoto et al and Wang et al for the purpose of further managing handover support in a mobility communication.



Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 8, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467